DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 14 June 2022.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 August 2021 and 06 April 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “is described” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
In par. [0024], last line, “cone-like shape” should be changed to --trapezoidal U-shape-- (note: Figure 2b shows a U-shape that is trapezoidal).
In par. [0034], last line, the last comma should be changed to a period.
Appropriate correction is required.
Claim Objections
Claims 3-7, 9, 14, and 17-20 are objected to because of the following informalities: 
	In claim 3, line 2, “groove” should be deleted (since it is superfluous).
	In claim 4, last line, “the second radius R2 is” should be deleted (since it is superfluous).
In claim 5, last line, “cone-like shape” should be changed to --trapezoidal U-shape-- (to improve the formality of the claim with respect to clarity).
In claim 6, line 2, “(W≥D)” should be deleted (since it is superfluous).
In claim 7, line 2, “(D≥W)” should be deleted (since it is superfluous).
In claim 9, line 2, “a” should be changed to --the-- (to improve the formality of the claim with respect to antecedent basis practice - see claim 1 reciting “radially inner portion”).
In claim 14, line 3, “when the nozzle ring is mounted” should be deleted (to improve the formality of the claim since it is incomplete/unclear/superfluous).
In claim 20, line 2, “fastening means” (2nd instance) should be deleted (since it is superfluous).
Claims 17-19 are objected to due to dependence on an above claim.
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
Claim limitation “fastening means” (claims 13 and 15) has been interpreted under 35 U.S.C. 112(f) because it uses “means” / “step for” with functional language “fastening” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 20, the term “heat resistant” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not describe how the property “heat resistant” is achieved and/or imbued to “fastening means”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (WO 2015/009356 - hereafter referred to as Myers; see IDS submission).

In reference to claim 1
Myers discloses:
A nozzle ring (10) for a radial turbine comprising: 
a disc-shaped main body (20) having a central opening (24) for passing a shaft there through (note: at the least, “for passing a shaft there through” can be considered to be a statement of intended use that does not structurally limit the invention since “shaft” is outside the scope of the invention characterized as “A nozzle ring”); 
guide vanes (40) disposed circumferentially in a radially outer portion on a first surface (see Figure 2) of the main body; 
two or more bores (42) provided in a radially inner portion of the main body; and 
a groove (i.e., the ring-shaped space defined by the walls 32 and 34) provided in the first surface of the main body, the groove connecting at least two of the two of more bores (42)(note: the identified “bores” are contained within the identified “groove”).

In reference to claim 2
Myers discloses:
The nozzle ring of claim 1, wherein the groove extends at least partially concentrically (see Figure 1) around the central opening (24).  

In reference to claim 3
Myers discloses:
The nozzle ring of claim 1, wherein the groove is a closed-loop groove (see Figure 1).

In reference to claim 4
Myers discloses:
The nozzle ring of claim 1, wherein the two or more bores (42) are arranged on a first virtual circle line having a first radius R1 around the central opening, and wherein the guide vanes are arranged on a second virtual circle line having a second radius R2 around the central opening, wherein the second radius R2 is R2 > 1.5xR1 (note: arbitrary virtual circles can be drawn such that the instant conditions are met since the phrases “arranged on” are broad/non-specific - i.e., “arranged on” does not identify a specific location of “two or more bores” and/or “guide vanes”).  

In reference to claim 5 
Myers discloses:
The nozzle ring of claim 1, the groove having a cross-sectional shape selected from the group consisting of a rectangular U-shape, a square U-shape, a round U-shape, and a cone-like shape (see Figures 1 and 2 showing either a rectangular or a square U-shape).  

In reference to claim 11
Myers discloses:
The nozzle ring of claim 1, the guide vanes being integrally formed (i.e., attached to) with the main body.

In reference to claim 13
Myers discloses:
The nozzle ring of claim 1, wherein the two or more bores (42) are configured to receive for one or more fastening means (note: “configured to receive one or more fastening means” is considered to be a statement of intended use that does not structurally limit the claimed invention; the identified “bores” are capable of receiving “fastening means”), and wherein the two or more bores are arranged (see Figure 1) with a regular angular spacing around the central opening.  

In reference to claim 16
Myers discloses:
The nozzle ring of claim 1, wherein the groove connects (see Figure 1) all of the two or more bores (42).  

In reference to claim 17
Myers discloses:
The nozzle ring of claim 5, wherein the groove has one or more rounded edges (note: “rounded” is a term of degree - any kink or angle is actually rounded when viewed at a high enough magnification).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers.

In reference to claims 6-8, 18, and 19
Myers discloses:
The nozzle ring of claim 1, the groove having a width W (i.e., a width in the radial dimension) and a depth D (i.e., a depth in the axial direction). (claims 6 and 7)
The nozzle ring of claim 1, the groove having a width W (i.e., a width in the radial dimension) and a depth D (i.e., a depth in the axial direction).

Myers is silent as to any specific dimensions and, thus, does not disclose:
the width being larger than or equal to the depth (W > D). (claim 6)
the width being larger than or equal to the depth (W > D). (claim 7)
the width being 2 mm ≤ W ≤ 10mm and the depth being 0.4 mm ≤ D ≤ 10 mm. (claim 8)
The nozzle ring of claim 6, wherein the groove has a width-to-depth ratio W/D of 1 < W/D < 5. (claim 18)
The nozzle ring of claim 7, wherein the groove has a depth-to-width ratio D/W of 1 < D/W < 5. (claim 19)


However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the practice of changing size/dimensions.
Furthermore, one having ordinary skill in the art would recognize that the sizes of the identified “width” and “depth” are determined and/or constrained by various other structures and/or aspects of the larger assembly (i.e., the turbine of Myers) in which the identified “nozzle ring” is used and that the dimensions of the larger assembly are selected to achieve desired performance characteristics (e.g., mass flow rate, energy extraction, etc.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle ring of Myers to include the claimed dimensions and/or dimensional relationships as a matter of configuring for use in a specific turbine having specific dimensions and/or dimensional relationships. 

In reference to claim 12
Myers discloses:
The nozzle ring of claim 1.

Myers does not disclose:
the nozzle ring being an integral one piece element (see Figures 2 and 3).

However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of making separate pieces into one integral piece. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle ring of Myers to form it as a one-piece element. 

Allowable Subject Matter
Claims 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364 and email is christopher.legendre@uspto.gov. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745